DETAILED ACTION
1.	The amendment received on July 6, 2022 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21, 23, 24 and 26  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S Patent No. 10,101,240 to Bonche et al.-previously cited in IDS of March 12, 2021.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of ‘240 appears to anticipate claims 21, 23, 24 and 26 of 17/200,646. 
5.	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S Patent No. 10,101,240 to Bonche et al.-previously cited in IDS of March 12, 2021 in view of Nakayama et al. (6,611,322).
	As for claim 22, claim 6 of ‘240 discloses everything as above (see claim 21 of ‘646).  Claim 6 of ‘240 is silent concerning ‘wherein the DUT includes an optical fiber.’  Nevertheless,   Nakayama in an optical time domain reflectometer which measures and optical fiber with different wavelengths according to an order and collectively displays waveform data and a list of events for each waveform in the same screen teaches that ‘an OTDR has conventionally been used to check for a fault or deterioration of an optical fiber line’(col. 1, lines 24-25).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have the DUT include an optical fiber in order to check for faults and deterioration of the optical fiber via the OTDR.
6.	Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S Patent No. 10,101,240 to Bonche et al.-previously cited in IDS of March 12, 2021 in view of  Xu (2017/0322112)-previously cited.
As for claim 28, claim 6 of ‘240 discloses everything as above (see claim 21 of ‘646).  .  claim 6 of ‘240 is silent concerning ‘wherein a pulse width associated with one of two non-adjacent combined trace sections is different from the pulse width associated with another one of the two non-adjacent combined trace sections.’  Nevertheless, Xu discloses/suggests wherein a pulse width associated with one of  two non-adjacent combined trace sections is different from the pulse width associated with another one of the two non-adjacent combined trace sections (Fig. 3B: 301b-303b from Fig. 3A: 301a-303a with paragraph 0024).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pulse width associated with one of  two non-adjacent combined trace sections is different from the pulse width associated with another one of the two non-adjacent combined trace sections in order to determine different events along a DUT due to the different precisions of differing pulse widths.



7.	Claims 21, 23, 24, 26, and 29  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,598,566 to Bonche et al.-previously cited in IDS of March 12, 2021.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of ‘566 appears to anticipate claims 21, 23, 24, 26, and 29 of 17/200,646. 
8.	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,598,566 to Bonche et al.-previously cited in IDS of March 12, 2021 in view of Nakayama et al. (6,611,322).
	As for claim 22, claim 6 of ‘566 discloses everything as above (see claim 21 of ‘646).  Claim 6 of ‘566 is silent concerning ‘wherein the DUT includes an optical fiber.’  Nevertheless,   Nakayama in an optical time domain reflectometer which measures and optical fiber with different wavelengths according to an order and collectively displays waveform data and a list of events for each waveform in the same screen teaches that ‘an OTDR has conventionally been used to check for a fault or deterioration of an optical fiber line’(col. 1, lines 24-25).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have the DUT include an optical fiber in order to check for faults and deterioration of the optical fiber via the OTDR.
9.	Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,598,566 to Bonche et al.-previously cited in IDS of March 12, 2021 in view of  Xu (2017/0322112)-previously cited.
As for claim 28, claim 6 of ‘566 discloses everything as above (see claim 21 of ‘646).   Claim 6 of ‘566 is silent concerning ‘wherein a pulse width associated with one of two non-adjacent combined trace sections is different from the pulse width associated with another one of the two non-adjacent combined trace sections.’  Nevertheless, Xu discloses/suggests wherein a pulse width associated with one of  two non-adjacent combined trace sections is different from the pulse width associated with another one of the two non-adjacent combined trace sections (Fig. 3B: 301b-303b from Fig. 3A: 301a-303a with paragraph 0024).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pulse width associated with one of  two non-adjacent combined trace sections is different from the pulse width associated with another one of the two non-adjacent combined trace sections in order to determine different events along a DUT due to the different precisions of differing pulse widths.
10.	Claims 21 and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,976,218 to Bonche et al.-previously cited.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of ‘218 anticipate Claims 21 and 23-26 of 17/200,646. 
11.	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,976,218 to Bonche et al.-previously cited. in view of Nakayama et al. (6,611,322).
	As for claim 22, claim 4 of ‘218 discloses everything as above (see claim 21 of ‘646).  Claim 4 of ‘218 is silent concerning ‘wherein the DUT includes an optical fiber.’  Nevertheless,   Nakayama in an optical time domain reflectometer which measures and optical fiber with different wavelengths according to an order and collectively displays waveform data and a list of events for each waveform in the same screen teaches that ‘an OTDR has conventionally been used to check for a fault or deterioration of an optical fiber line’(col. 1, lines 24-25).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have the DUT include an optical fiber in order to check for faults and deterioration of the optical fiber via the OTDR.
12.	Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,976,218 to Bonche et al.-previously cited in view of  Xu (2017/0322112)-previously cited.
As for claim 28, claim 4 of ‘218 discloses everything as above (see claim 21 of ‘646).  Claim 4 of ‘218 is silent concerning ‘wherein a pulse width associated with one of two non-adjacent combined trace sections is different from the pulse width associated with another one of the two non-adjacent combined trace sections.’  Nevertheless, Xu discloses/suggests wherein a pulse width associated with one of  two non-adjacent combined trace sections is different from the pulse width associated with another one of the two non-adjacent combined trace sections (Fig. 3B: 301b-303b from Fig. 3A: 301a-303a with paragraph 0024).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pulse width associated with one of  two non-adjacent combined trace sections is different from the pulse width associated with another one of the two non-adjacent combined trace sections in order to determine different events along a DUT due to the different precisions of differing pulse widths.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claims 21-24, 26, 27, 30, 34, 35, 37, 39, and 40 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Anderson (5,708,500)-previously cited in IDS of March 12, 2021.
As for claims 21, 27, 34, and 40 (treating claims 21 and 27 as the apparatus for the practice of claim 34), Anderson in a multimode optical time domain reflectometer having improved resolution discloses/suggests the following:  an optical time-domain reflectometer (OTDR) device (claims 21 and 34) (Fig. 2: 10; col. 5, lines 55-57) comprising: a laser source to emit a plurality of laser beams  (claims 21 and 34)(Fig. 2: 20, 20a, 18, 18a; col. 5, lines 62-67 with col. 6, lines 1-9) , each laser beam including a different pulse width (claims 21 and 34)(col. 9, lines 45-51; col. 3, lines 30-35; col. 4, lines 13-23) and a control unit, executed by at least one hardware processor(claims 21 and 34: demonstrating a computer-implemented method) (Fig. 2: 50; col. 6, lines 45-47) to: analyze, for each laser beam, a backscattered signal from a device under test (DUT); and generate, based on an analysis of each backscattered signal, a combined trace that identifies optical events detected along the DUT by generating, for each backscattered signal, a trace along the DUT; analyzing each trace along the DUT; and determining, for each analyzed trace along the DUT, whether a respective trace section of an analyzed trace is to be included in the combined trace by analyzing a number of optical events included in the respective trace section of the analyzed trace (claims 21 and 34) (Figs. 3A-3C: 82, 84, 82A, 84A;  4A-4C: 92, 94, 98, 100; col. 9, lines 10-65:  the examiner is treating the analysis of the waveform data of each trace, the traces of Figs. 3A, 3B, 4A, 4B as necessarily being an analysis of each trace; noting Figs. 3C and 4C are combined traces, composite traces; noting DUT is Fig. 2: 22).
In addition, Anderson discloses/suggests  wherein the control unit is to determine, for each analyzed trace along the DUT, whether the respective trace section of the analyzed trace is to be included in the combined trace by: 4PATENTAtty Docket No.: 1095.0121US4 App. Ser. No.: 17/200,646 determining, for each analyzed trace along the DUT, whether the respective trace section of the analyzed trace meets a quality criterion (claims 27 and 40); based on a determination that the respective trace section of the analyzed trace is to be included in the combined trace, including the respective trace section in the combined trace (claim 34); (Fig. 3C is a combined trace that includes 82A and 84A of Fig. 3B; Fig. 4C is a combined trace that includes 98 and 100 of Fig. 4B); and based on a determination that the respective trace section of the analyzed trace does not meet the quality criterion, excluding the respective trace section from the combined trace; wherein a trace section that is not to be included in the combined trace section includes a specified type of information relevant to the optical events (claims 27, 34, and 40)(Fig. 4B: 98 and 100 are included in composite trace, Fig. 4C; Fig. 3B: 82A and 84A are included in composite trace, Fig. 3C; Fig. 3A: 82 and 84 and Fig. 4A: 92 demonstrate that grouped events are not included in the composite traces of Figs. 3C and 4C; wherein, the quality criterion, the specified type of information, would be in regards to the ability to be individually resolved or not: a grouped event cannot be individually resolved: col. 9, lines 30-33; being identified as a grouped event also is specified type of information).
As for claims 22 and 35, Anderson discloses/suggests everything as above (see claims 21 and 34).  In addition, Anderson discloses the DUT includes an optical fiber (Fig. 2: 22).
As for claim 23, Anderson discloses/suggests everything as above (see claim 21).  In addition, Anderson discloses/suggests wherein the control unit is to generate, based on the analysis of each backscattered signal, the combined trace that identifies optical events detected along the DUT by: based on a determination that the respective trace section of the analyzed trace is to be included in the combined trace, including the respective trace section in the combined trace; and based on a determination that the respective trace section of the analyzed trace is to not be included in the combined trace, excluding the respective trace section from the combined trace (Fig. 3C is a combined trace that includes 82A and 84A of Fig. 3B and excludes 84 of Fig. 3A; Fig. 4C is a combined trace that includes 98 and 100 of Fig. 4B and excludes 92 of Fig. 4A).
As for claims 24 and 37, Anderson discloses/suggests everything as above (see claims 21 and 34).  In addition, Anderson discloses/suggests wherein the control unit is to determine, for each analyzed trace along the DUT, whether the respective trace section of the analyzed trace is to be included in the combined trace by: determining, for each analyzed trace along the DUT, whether the respective trace section of the analyzed trace includes an optical event; and based on a determination that the respective trace section of the analyzed trace includes the optical event, including the respective trace section in the combined trace (Fig. 4B: 98 and 100 are included in composite trace, Fig. 4C; Fig. 3B: 82A and 84A are included in composite trace, Fig. 3C; Fig. 3A: 82 and 84 and Fig. 4A: 92 demonstrate that grouped events are not included in the composite traces of Figs. 3C and 4C).
	As for claims 26 and 39, Anderson discloses/suggests everything as above (see claims 21 and 34).  In addition, Anderson discloses/suggests wherein the control unit is to determine, for each analyzed trace along the DUT, whether the respective trace section of the analyzed trace is to be included in the combined trace by: determining, for each analyzed trace along the DUT, whether the respective trace section of the analyzed trace includes a plurality of optical events; and based on a determination that the respective trace section of the analyzed trace includes the plurality of optical events, including the respective trace section in the combined trace (Fig. 4B: 98 and 100 are included in composite trace, Fig. 4C; Fig. 3B: 82A and 84A are included in composite trace, Fig. 3C; Fig. 3A: 82 and 84 and Fig. 4A: 92 demonstrate that grouped events are not included in the composite traces of Figs. 3C and 4C).
As for claim 30, Anderson discloses/suggests everything as above (see claim 21).  In addition, Anderson discloses/suggests wherein the control unit is to generate, based on the analysis of each backscattered signal, the combined trace that identifies optical events detected along the DUT by: generating, for each backscattered signal, a trace along the DUT; analyzing each trace along the DUT; selecting, based on the analysis of each trace along the DUT, a plurality of trace sections from the analyzed traces; and connecting the selected plurality of trace sections to generate the combined trace (Figs. 3A-3C: 82, 84, 82A, 84A;  4A-4C: 92, 94, 98, 100; col. 9, lines 10-65:  the examiner is treating the analysis of the waveform data of each trace, the traces of Figs. 3A, 3B, 4A, 4B as necessarily being an analysis of each trace; noting Figs. 3C and 4C are combined traces, composite traces; for Fig. 3C:  82A and 84A are used from Fig. 3B and in Fig. 3C: the slope of the line between 82A and 84A is from Fig. 3B: having its slope corrected by the slope of the line between 82 and 84 in Fig. 3A;  for Fig. 4C:  98 and 100 are from Fig. 4B and it appears that to the right of 100 is from the right of 92 in Fig. 4A).

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (5,708,500)-previously cited in IDS of March 12, 2021 in view of Harcourt (5,528,356)- previously cited in IDS of March 12, 2021.
As for claim 28, Anderson discloses/suggests everything as above (see claim 21).  Anderson does not explicitly state that a pulse width associated with one of two non-adjacent combined trace sections is different from the pulse width associated with another one of the two non-adjacent combined trace sections.  However, he does refer to Harcourt (col. 1, lines 50-62; col. 7, lines 14-26; col. 9, lines 1-11).  Nevertheless, Harcourt in an apparatus and method for displaying multiple sample spacing waveform segments demonstrates the interpolation of waveform data using waveform segments utilizing at least 6 different pulse widths for different locations along the fiber (col. 3, Table of Singlemode Waveform Segments and Table of Interpolation of Singlemode Waveform Segments; col. 4, Table of Interpolation and Decimation of Singlemode Waveform Segments).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least to try to have a pulse width associated with one of two non-adjacent combined trace sections is different from the pulse width associated with another one of the two non-adjacent combined trace sections in order to properly sample data at the proximal end versus a distal end of the fiber wherein a proximal segment of the fiber would use a smaller pulse width than the non-adjacent distal end and an intermediate section of the fiber between the proximal and distal end would have an intermediate pulse width.
	As for claim 31, Anderson discloses/suggests everything as above (see claim 21).  Anderson does not explicitly state that the laser source is to emit a further laser beam including a further different pulse width, and the control unit is to: analyze, for the further laser beam, a further backscattered signal from the DUT; generate, for the further backscattered signal, a further trace along the DUT; and update, based on a further analysis of the further trace along the DUT, the combined trace that identifies the optical events detected along the DUT.  However, he does refer to Harcourt (col. 1, lines 50-62; col. 7, lines 14-26; col. 9, lines 1-11). Nevertheless, Harcourt in an apparatus and method for displaying multiple sample spacing waveform segments demonstrates the interpolation of waveform data using waveform segments utilizing at least 6 different pulse widths for different locations along the fiber (col. 3, Table of Singlemode Waveform Segments and Table of Interpolation of Singlemode Waveform Segments; col. 4, Table of Interpolation and Decimation of Singlemode Waveform Segments) and teaches that waveform traces are update for each acquisition of a waveform segment (col. 5, lines 65-67; col. 6, lines 27-31; col. 16, lines 25-37).   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have the laser source emit a further laser beam including a further different pulse width, and the control unit to: analyze, for the further laser beam, a further backscattered signal from the DUT; generate, for the further backscattered signal, a further trace along the DUT; and update, based on a further analysis of the further trace along the DUT, the combined trace that identifies the optical events detected along the DUT in order to properly examine the whole fiber for faults by using at least 5 different pulse widths along the length of the fiber.
Allowable Subject Matter
17.	Claims 32-33 are allowed.
Claims 25 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejections are overcome.
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
18.	The examiner notes that amendment to the claims necessitated a new ground(s) of rejection with regards to non-statutory double patenting (see above).
Applicant’s arguments with respect to the previous rejections of the claims under 35 USC 103 (see Applicant’s remarks pages 13-17 filed on July 6, 2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886